Title: From George Washington to Commodore John Hazelwood, 21 October 1777
From: Washington, George
To: Hazelwood, John



Sir,
Head Quarters [Whitpain Township, Pa.] October 21:77

By this time, I imagine, Colonel Arendt will have arrived at Fort Mifflin, the command of which post was originally designed for him; he was prevented through indisposition from entering immediately upon it, but being now recovered, it of course devolves upon him.
This gentleman’s knowlege of and experience in war, which has been the study and business of his life, induce me to expect with intire confidence, that he will acquit himself in his command in a manner that will do him honor. I have also the fullest reliance that your most zealous exertions will be continued and that the happiest consequences will result from your united efforts. I cannot but repeat my ardent desire that harmony and a good understanding between the fleet and the garrisons, may be mutually cultivated. On this every thing depends, nothing but disappointment and disgrace can attend the want of it. The best designs and most important persuits have been and ever will be defeated by foolish differences when they exist between those engaged in them.
I have in terms equally strong, endeavored to impress upon Col: Greene and Col: Arendt the necessity of cultivating that harmony, I now recommend; and I earnes[t]ly hope their conduct on every occasion, may manifest a hearty disposition to promote so desireable an end. I am Sir Your most Obedt servant.
